Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/07/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/504133, 17/735784, and 11,185,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Fry et al. US 2014/0296267 A1.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Asgharnejad et al. 6,123,964.
	The above rejections have been withdrawn in view of the Amendment filed 10/7/22.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Koch et al. EP 2827900 B1 and Fry et al. US 2014/0296267 A1.
Flynn teaches a c-KIT compound for the treatment of disease including gastrointestinal stromal tumor, cell cancer, skin cancer and the like.  See abstract and column 5.  The claimed compound can be found in a number of examples, specifically example 30.  Compound in amorphous and having purity of at least 98% is found in columns 20-22.  Compound formulated into oral pharmaceutical form is found in columns 22-24.
The only deficiency in the Flynn reference is the specific oral pharmaceutical composition comprising the claimed solid dispersion.
Koch teaches an amorphous solid dispersion for use in the treatment of brain cancer.  The solid dispersion comprises 25%-35% by weight of active compound and dispersion polymer such as HPMCAS.  See abstract, pages 7-8, and paragraph 0060.  The solid dispersion is in the form of tablet comprising pharmaceutically acceptable carrier is found in paragraph 0062.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the amorphous compound in a solid dispersion in view of the teaching of Koch with the expectation of at least similar result.  This is because both references teach the use of a water insoluble therapeutic compound desirable for cancer treatment. 
Both Flynn and Koch do not expressly teach the claimed intra and extra granular.
Fry teaches an oral composition comprising compound useful for the treatment of cancer.  The oral composition comprising solid dispersion as claimed.  See claims and paragraphs 0142-0200.  The solid dispersion can be formulated into tablet comprising the claimed intra and extra granular.  See Examples 13-15.  Fig. 13 shows the release rate of at least 80% between 30-60 minutes.  
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to prepare an oral tablet comprising the claimed c-KIT compound with the expectation to obtain a tablet comprising compound useful for the treatment of GIST.  This is because Fry teaches tablet comprising solid dispersion and compound useful for the treatment of cancer is known in the art, and this is because Flynn teaches the desirability for incorporating the c-KIT compound into any ordinary oral dosage form useful for the treatment of cancer.  

Response to Arguments
Applicant’s arguments filed 10/07/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615